Evidence that the testatrix obtained the lot devised by an exchange of property, which was paid for by the defendant and in which he had an interest, was relevant to the issue. The fact that the lot was obtained in that was was a reason why the testatrix should not divert it from him. It tended to show that she understood the property equitably belonged to him at her decease. Her sense of justice, if she was free from restraint, would naturally influence her not to give it to another. Rollwagen v. Rollwagen,63 N.Y. 504, 519; Bellows v. Sowles, 59 Vt. 63; In re Buckman's will,64 Vt. 313; Foster's Executors v. Dickerson, 64 Vt. 233; Glover v. Hayden, 4 Cush. 580; Whitman v. Morey, 63 N.H. 448; Carpenter v. Hatch, 64 N.H. 573.
The testatrix's knowledge of the defendant's dislike for her nephew might reasonably affect her testamentary acts, depending upon her belief in the justice or injustice of such dislike. The evidence on cross-examination was introduced to show that there was no ground for the dislike. If it was competent for the plaintiff to show this, it was competent for the defendant to rebut it, and the evidence put in on re-examination was of that nature. Whether it, or any of the other evidence introduced subject to the plaintiff's exception, might have been excluded as too remote, was a question of fact that was decided at the trial term, and the decision is not open to review here.
Exceptions overruled.
CARPENTER, J., did not sit: the others concurred. *Page 196